Citation Nr: 0008320	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  97-20 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.  

2.  Entitlement to service connection for a major depressive 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from October 1966 to 
December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
degenerative disc disease of the lumbosacral spine is not 
plausible.  

2.  The claim of entitlement to service connection for a 
major depressive disorder is not plausible.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
degenerative disc disease of the lumbosacral spine is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim of entitlement to service connection for a 
major depressive disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The initial question is whether the veteran's claims of 
entitlement to service connection are well grounded under 
38 U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  There must be more than a mere allegation, the claim 
must be accompanied by evidence that justifies a belief by a 
fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Moreover, 
where a determinative issue involves a diagnosis or a medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).  In order for a claim to be considered well 
grounded, there must be evidence both of a current disability 
and of an etiological relationship between that disability 
and service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Continuity of symptomatology is required only where the 
condition noted during service, or in the presumptive period, 
is not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  When a veteran served 
ninety (90) or more days during a period of war and a 
psychosis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttal by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 
3.309 (1999).  

The veteran's service medical records, including the reports 
of his July 1966 and July 1968 service entrance and 
separation examinations, are silent for any complaint or 
finding with respect to psychiatric disability.  Both 
examination reports reflect that he was psychiatrically 
normal.  The report of the July 1966 service entrance 
examination reflects that his spine was normal.  The report 
of medical history, completed in conjunction therewith, 
reflects that the veteran reported recurrent back pain.  The 
report of his July 1968 service separation examination 
reflects that his spine was normal.  The medical history 
completed in conjunction therewith reflects that he reported 
back trouble many years ago.  

The reports of VA general and neuropsychiatric examinations 
accomplished in July 1969 reflect no complaints or findings 
with respect to a back disability and do not indicate any 
diagnosis related to major depressive disorder.  The report 
of a June 1970 VA neuropsychiatric examination does not 
reflect any diagnosis with respect to major depressive 
disorder and an October 1971 VA hospital discharge summary 
does not indicate any such diagnosis.  

The report of a September 1996 VA orthopedic examination 
reflects that the veteran reported that he injured his back 
in February 1996.  He had not been able to return to work 
after this injury.  The diagnoses included history of 
degenerative disc disease with mild intermittent 
radiculopathy and no neurological deficits.  The report of a 
September 1996 VA psychiatric examination also notes the 
veteran's February 1996 work related injury and associates 
the veteran's major depressive disorder with changes he had 
undergone subsequent to the February 1996 work related 
injury.  

In order for the veteran's claims of entitlement to service 
connection for degenerative disc disease of the lumbosacral 
spine and a major depressive disorder to be well grounded, he 
must submit medical evidence indicating that he currently has 
these disabilities and that they are related to his active 
service.  There is competent medical evidence that the 
veteran currently has these disabilities.  The veteran's 
service medical records reflect that he was involved in a 
motor vehicle accident in October 1968, during his active 
service.  He has offered his statements indicating his belief 
that his major depressive disorder and degenerative disc 
disease of the lumbosacral spine are a result of this motor 
vehicle accident.  His statements are presumed credible for 
purposes of this decision, but he, as a lay person, is not 
qualified to establish a current medical diagnosis or show a 
medical etiology merely by his own assertions, as such 
matters require medical expertise.  See Grottveit and 
Espiritu.  There is no competent medical evidence that 
establishes that the veteran had chronic disability of his 
back during active service, noting that on October 17, 1968, 
prior to his motor vehicle accident, he was seen with mild 
pain in the lumbar spine after he had slipped and fallen, but 
no diagnosis of chronic disability of the back was offered at 
that time and the report of the July 1968 service separation 
examination indicates that his spine was normal.  Further, 
there is no continuity of any low back symptomatology from 
service until the present, noting that the report of the 
July 1969 VA general medical examination reflects neither 
complaint nor finding with respect to any low back 
disability.  Also, there is no competent medical evidence 
that associates degenerative disc disease of the lumbosacral 
spine with any symptomatology reported by the veteran to have 
occurred during service or continuously since service.  See 
Savage v. Gober, 10 Vet. App. 488, (1997).  The competent 
medical evidence associates the veteran's major depressive 
disorder with events following his February 1996 work related 
injury.  The Board therefore concludes that without the 
requisite competent medical evidence establishing that the 
veteran currently has disability that is related to his 
active service, the claims of entitlement to service 
connection for degenerative disc disease of the lumbosacral 
spine and a major depressive disorder are not well grounded.  
Caluza.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claims for 
disability compensation for the above discussed disabilities.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  


ORDER

Evidence of a well-grounded claim for entitlement to service 
connection for degenerative disc disease of the lumbosacral 
spine not having been submitted, the appeal with respect to 
this issue is denied.  

Evidence of a well-grounded claim for entitlement to service 
connection for major depressive disorder not having been 
submitted, the appeal with respect to this issue is denied.  



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 

